UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1473



MICHAEL W. DAVIS,

                                               Plaintiff - Appellant,

             versus


BOWMAN APPLE PRODUCTS COMPANY, INCORPORATED;
BOWMAN APPLE PRODUCTS PROFIT SHARING PLAN AND
TRUST,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg. James H. Michael, Jr.,
Senior District Judge. (CA-00-33-5)


Submitted:    October 23, 2002            Decided:     November 13, 2002


Before WILLIAMS and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas M. Lawson, Ann K. Crenshaw, LAWSON & SILEK, P.L.C.,
Winchester, Virginia, for Appellant. Thomas E. Ullrich, Dana R.
Cormier, WHARTON, ALDHIZER & WEAVER, P.L.C., Harrisonburg,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael W. Davis appeals the district court’s order adopting

the recommendation of the magistrate judge and granting Appellees’

motion for summary judgment, thereby dismissing Davis’ complaint

for declaratory judgment on statute of limitations grounds. In his

complaint, Davis alleges a violation of the Employee Retirement

Income Security Act of 1974 (“ERISA”), 29 U.S.C. § 1001 et seq.   We

affirm.

     This Court reviews an award of summary judgment de novo.

Higgins v. E.I. DuPont de Nemours & Co., 863 F.2d 1162, 1167 (4th

Cir. 1988).   Summary judgment is appropriate only if there are no

genuine issues of material fact and the moving party is entitled to

judgment as a matter of law.   Fed. R. Civ. P. 56(c); Celotex Corp.

v. Catrett, 477 U.S. 317, 322-23 (1986).   The evidence is viewed in

the light most favorable to the non-moving party.       Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 255 (1986).

     With these standards in mind, we affirm on the reasoning of

the district court.   Davis v. Bowman Apple Products Co., Inc., No.

CA-00-33-5 (W.D. Va. Mar. 29, 2002). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                           AFFIRMED


                                 2